Citation Nr: 1000030
Decision Date: 01/04/10	Archive Date: 03/15/10

DOCKET NO. 06-00 546                       DATE JAN 04 2010

On appeal from the Department of Veterans Affairs Regional Office in Roanoke, Virginia
 
THE ISSUE 

Whether new and material evidence has been received to reopen a claim for service connection for a low back disability. 

REPRESENTATION 

Appellant represented by: The American Legion 

ATTORNEY FOR THE BOARD 

Tahirih S. Samadani, Associate Counsel 

INTRODUCTION 

The Veteran served on active duty from August 1960 to August 1963. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. Jurisdiction over this case was subsequently returned to the Roanoke regional office. The April 2004 decision denied reopening the Veteran's claim for service connection for a low back disability. 

Subsequently, the Roanoke RO reopened the Veteran's claim in a November 2005 statement of the case and denied the Veteran's claim for service connection for a back disability. Regardless of the RO's determination, the Board must first determine if the claim was properly reopened, and only thereafter review the merits. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v, Principi, 26 5 F.3d 1366 (Fed. Cir. 2001). 

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 

FINDINGS OF FACT 

1. The initial claim for service connection for a low back disability was denied in an unappealed August 1982 rating decision. 

2. The evidence received since the August 1982 decision is not cumulative or redundant of evidence previously of record, relates to a necessary element of service connection that was previously lacking, and raises a reasonable possibility of substantiating the claim. 

-2- 

CONCLUSION OF LAW 

New and material evidence has been received to reopen a claim for service connection for a low back disability. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.159, 3.303 (2009). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION 

I. Duties to Assist and Notify 

In the current appeal, the Board has considered whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). Because the Board finds that new and material evidence has been submitted to reopen the claim for service connection for a low back disability, the Veteran requires no further assistance to substantiate this aspect of his claim. 

II. New and material evidence 

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C.A. §§ 7104, 7105. Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."
 
Under 38 C.F.R. § 3.156(a), the revised provisions of which are effective in this case because the veteran's application was received subsequent to August 29, 2001, "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim." Such evidence must also "raise a reasonable possibility of substantiating the claim." 

- 3 - 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Veteran's initial claim for service connection for a low back disability was denied in an August 1982 rating decision on the basis that, the Veteran's back condition in service was acute and transitory without any relationship to any condition currently shown. The Veteran was notified of this decision in September 1982 but did not respond within the following year. 

The Board therefore finds that the August 1982 rating decision to be final under 38 U.S.C.A. § 7105(c). The question for the Board now is whether new and material evidence has been received by the RO in support of the Veteran's claim since the issuance of the denial in August 1982. 

In this regard, the Board notes that the Veteran has submitted additional private and VA treatment records showing a current low back disability. The Veteran has also submitted an opinion by a physician that states that the Veteran's current disability is at least as likely as not related to his injury in service. As the newly received opinion and treatment records serve to establish a current disability and a possible causal link between the claimed low back disability and the Veteran's service, they present a reasonable possibility of substantiating the current claim and are "material" under 38 C.F.R. § 3.156. 

Accordingly, the claim for service connection for a low back disability is reopened. 

ORDER 

New and material evidence having been submitted for the claim for service connection for a low back disability, the claim is reopened. To this extent the appeal is allowed. 

-4- 

REMAND 

During the September 2003 VA examination, the Veteran reported that he was receiving benefits from the Social Security Administration (SSA) since 1983. The claims file does not reflect that efforts have been made to obtain SSA records. It is not clear from the record whether any medical documentation associated with this award would be relevant to the claim at hand, but the Board cannot exclude that possibility. Accordingly, efforts to obtain SSA records are required, pursuant to 38 C.F.R. § 3.159(c)(2). See also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence). 

Since the September 2003 VA examination, the Veteran has submitted additional VA and private treatment records pertaining to his low back disability, including a July 2005 MRI. The Veteran has also submitted an opinion by a physician stating that although he could not say with a 100 percent certainty that the Veteran's current pain is related to the injury he sustain in service, it was at least likely as not related to the Veteran's military service. VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159. This duty to assist includes providing a thorough and contemporaneous medical examination. Green v. Derwinski, 1 Vet. App. 121, 124 (1991). In order for the new evidence to be considered by a VA examiner in conjunction with an orthopedic examination, the Board finds that another VA examination is necessary. 

Accordingly, the case is REMANDED for the following action: 

1. SSA should be contacted, and all SSA records associated with the grant of disability benefits to the Veteran should be requested. All records obtained pursuant to this request must be included in the Veteran's claims file. If the search for such records has negative results, documentation to that effect should be included in the claims file. 

- 5 - 

2. After completion of the development included in paragraph I, the Veteran should be afforded a VA orthopedic examination, with an appropriate examiner, to determine the nature and etiology of the claimed low back disability. The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination. 

All tests and studies deemed necessary by the examiner should be performed. Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to provide a diagnosis corresponding to the claimed low back disability. The examiner is also requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the diagnosed disorder is etiologically related to the Veteran's military service. 

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report. 

3. After completion of the above development, the Veteran's claim should be readjudicated. If the determination remains less than fully favorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

-6- 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 

CHERYL L. MASON
Veterans Law Judge, Board of Veterans Appeals

- 7  




